UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7569


TERRELL DAVEZ CORNELIUS,

                Petitioner - Appellant,

          v.

LEWIS SMITH, Lieutenant,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cv-01010-TDS-JEP)


Submitted:   March 5, 2015                 Decided:   March 12, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John J. Korzen, WAKE FOREST UNIVERSITY, Winston-Salem, North
Carolina, for Appellant.   Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrell     Davez        Cornelius   seeks       to    appeal       the   district

court’s    order     denying      relief    on    his   28    U.S.C.      § 2254    (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a     substantial      showing         of    the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Cornelius has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense     with        oral    argument    because         the    facts    and    legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3